Citation Nr: 1644520	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for bilateral hearing loss, for accrued benefits purposes. 

2.  Service connection for tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.  While this appeal was pending, the Veteran died in August 2015.  The appellant is the Veteran's surviving spouse and meets the criteria to accrued benefits eligibility 38 U.S.C.A. § 5121 (West 2014), so is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  See September 22, 2015 VA letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The April 2011 VA Form 9 shows that during the appeal the Veteran requested a Board hearing at the RO (Travel Board hearing).  A September 2011 hearing election form shows that the Veteran requested a videoconference Board hearing in lieu of a Travel Board hearing.  In a May 2013 statement, the authorized representative indicated that the Veteran wished to withdraw the request for a Board hearing.  As such, the request for a Board hearing was withdrawn.  See 38 C.F.R. 
§ 20.704 (2015).  The appellant did not request a Board hearing in connection with this appeal.



FINDINGS OF FACT

1. The Veteran died in August 2015; the appellant is the Veteran's surviving spouse, who was substituted as the claimant.

2. The Veteran was exposed to acoustic trauma (loud noise) during service.

3. The Veteran had a current bilateral hearing loss disability during the pendency of the claim. 

4. The Veteran had a current tinnitus disability during the pendency of the claim.  

5. The bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. Resolving reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss and tinnitus, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The contentions that have been advanced in this case include that service connection for bilateral hearing loss and tinnitus is warranted because these disorders started in service after the Veteran sustained acoustic trauma (loud noise) during service.  The Veteran stated during the pendency of the claims that bilateral hearing loss and ringing in the ears started in service after he was exposed to loud noise from firing weapons during basic training.  See, e.g., July 2010 VA Form 21-4142; October 2010 notice of disagreement; April 2011 Veteran statement; October 2016 informal hearing presentation.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran was exposed to acoustic trauma (loud noise) during active service.  As stated above, the Veteran reported that he was exposed to loud noise from guns during service.  While the Veteran's military occupational specialty (MOS) as a finance specialist and supply clerk is not listed as one with high potential of exposure to loud noise, the Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the circumstances of service. 

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran had a current bilateral hearing loss disability that met the criteria of 
38 C.F.R. § 3.385 during the pendency of the claim.  While the March 2011 VA examination report showed that the Veteran did not have a hearing loss disability for VA compensation purposes, the Veteran provided an April 2011 audiogram by Dr. D.L. that showed bilateral hearing loss that met the criteria of 38 C.F.R. 
§ 3.385.  See also May 2010 private audiogram (showing bilateral hearing loss that met the criteria of 38 C.F.R. § 3.385).  

The Board next finds that the Veteran had a current tinnitus disability during the pendency of the claim.  During the March 2011 VA audiological examination, the Veteran complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition to being competent, the Veteran has been consistent when reporting the tinnitus symptoms; therefore, these statements are competent and credible evidence to establish a current tinnitus disability.  

The Board finds that the evidence is in relative equipoise on the question of whether bilateral hearing loss and tinnitus began in service, that is, whether the bilateral hearing loss and tinnitus disabilities were directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss and ringing in the ears started in service after in-service loud noise exposure from guns.  The evidence weighing against a finding of in-service onset of bilateral hearing loss and tinnitus includes the service treatment records showing no complaints, treatment, or diagnosis of hearing loss or tinnitus; however, the Veteran explained that he did not report hearing loss or tinnitus symptoms because he was afraid this might affect his job prospects.  Resolving reasonable doubt in the appellant's favor on this question, the Board finds that the Veteran's bilateral hearing loss and tinnitus began during service, that is, bilateral hearing loss and tinnitus ere directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The record contains conflicting medical opinions with respect to the relationship between the current hearing loss and tinnitus and active service; however, because the evidence shows as a factual matter that symptoms of bilateral hearing loss and tinnitus began during service, so were "incurred in" service, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of bilateral hearing loss and tinnitus in service rather than on a relationship (or nexus) between the bilateral hearing loss and tinnitus and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 
5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and 

tinnitus is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for bilateral hearing loss, for accrued benefits purposes, is granted.

Service connection for tinnitus, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


